PER CURIAM.
Original Proceeding. This proceeding was initiated by the filing of a Petition for Writ of Error Coram Nobis by Gerald F. Davis, an inmate of the Montana State Prison, appearing pro se.
Under the general rule as set forth in previous opinions of this court, jurisdiction of this writ is in the court which rendered judgment and where the record is. See Butler v. State, 139 Mont. 437, 365 P.2d 822, and cases therein cited.
Petitioner alleges, however, that he has directed such a petition to the district court and such court has refused to act thereon. Since this is the sixth proceeding brought before this court by the petitioner we are quite familiar with his previous contentions and with the records of the district court which we have consulted on many occasions, and for that reason we have examined the petition and it appears to be merely a reiteration *156of contentions made in previous applications for writs, none of which are meritorious. Doubtless it so appeared to the district court.
The petition is denied and the proceeding ordered dismissed.